Citation Nr: 1231108	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  12-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from June 1943 to October 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2009 denied a claim to reopen for service connection for pes planus.  This decision was not appealed and no new and material evidence was submitted within the appeal period.

2.  The evidence received since the prior final denial of service connection for pes planus is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  The evidence received since the June 2009 rating decision is new and material; accordingly the claim for service connection for pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Given the favorable reopening action discussed below, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error. 

II.  New and Material Evidence

The RO previously denied the claim for service connection for pes planus in rating decisions dated in August 2007 and June 2009.  

The August 2007 rating decision found that there was no medical evidence of a diagnosis of pes planus during service or any medical evidence showing that the condition was related to active duty military service.  In August 2007, the RO provided the Veteran with notice of the rating decision and his appellate rights.  He did not file a timely notice of disagreement with this decision.  Moreover, the record does not show that he submitted medical documentation, lay statements, or other evidence constituting new and material evidence as to his claim of service connection for pes planus within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the August 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The June 2009 rating decision denied the Veteran's first application to reopen his claim of service connection for pes planus because it found that there was no objective evidence that this disability occurred in service or was related to service.  In July 2009, the RO provided the Veteran with notice of the rating decision and his appellate rights with respect to the decision.  The Veteran did not submit a timely notice of disagreement.  Moreover, the record does not show that he submitted medical documentation, lay statements, or other evidence constituting new and material evidence as to his claim of service connection for pes planus within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the June 2009 rating decision is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

The evidence of record at the time of the June 2009 rating decision included VA treatment records dated from 2006 to 2007 and written statements.

In May 2011, the Veteran sought to reopen his claim for service connection for pes planus.  

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The United States Court of Appeals for Veterans Claims (Court) has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence submitted since the prior final denial includes the a brief submitted by the Veteran's representative, a written statement from the Veteran's Congressman, podiatry treatment records dated in 2002, and private medical records dated from 2005 to 2011.  

The July 2012 brief in support of the Veteran's claim reflects the Veteran's contention that he was discharged from service due to his flat feet.  A written statement from a Congressman, dated in October 2011, noted the Veteran's contention that he did not have flat feet upon entry into the military but that his feet were in bad condition upon discharge.  Private podiatry records reflect diagnoses and treatment of foot conditions, including onychomycosis, pain in the limbs, and dermatophytosis.  

The evidence received since the prior final denial of service connection for pes planus is new, as it was not previously of record.  

The Board also finds that the evidence is material.  The Board has reached this conclusion because the Veteran, through his Congressmen, is competent to report to VA on what he can see and feel while on active duty and since that time, such as foot pain, even when not documented in his medical records, and his statements are presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. 510.  Moreover, a showing of continuity of symptomatology after service is enough to establish service connection.  38 C.F.R. § 3.303(b) (2011).  

Therefore, the Board finds the written statements that were added to the claims file since the last final denial of the claim regarding continuity of symptomatology of the claimant's observable adverse symptomatology, the credibility of which must be presumed (see Justus, supra), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for pes planus is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pes planus is reopened, and to that extent only, the appeal is granted.


REMAND

As to the newly reopened claim of service connection for pes planus, in statements in support of his claim the Veteran provided competent evidence regarding his having problems with observable symptoms of pes planus in-service and since that time.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Moreover, the post-service record documents the Veteran's complaints, diagnoses, or treatment for a number of foot disabilities.  Furthermore, where as in the current appeal the Veteran's service treatment records are not available, VA has a heightened duty to assist the claimant in developing his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Given this history, the Board finds that a remand is required to obtain a medical opinion as to whether the Veteran's current pes planus was caused or aggravated by his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the record on appeal reveals that while the Veteran separated from military service in 1943, pre-2006 treatment records do not appear in the claims file.  Likewise, while the Veteran reported, in substance, that he receives ongoing treatment for his foot problems, his post-June 2011 VA treatment records and post-August 2011 private treatment records do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain all of the Veteran's 1943 to 2006 VA and private treatment records, including all post-1943 records from the Mountain Home VA Medical Center, and associate these records with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should obtain and associate with the record all of the Veteran's post-June 2011 VA treatment records from the Mountain Home VA Medical Center and post-August 2011 private treatment records from Emory Family Practice.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded an examination by a podiatrist to ascertain the origins of any current pes planus.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran has pes planus in either foot?

b.  If he does, is it at least as likely as not (50 percent probability or more) that the pes planus was caused by his active duty, is related to his active duty, or has continued since s his active duty?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his pes planus (i.e., pain, limitation of motion, etc. . .) while on active duty and since that time even when his service treatment records are not available because they have been destroyed. 

In providing answers to the above questions, the examiner must provide a medical reason for its conclusion and mere citation to negative evidence such as the fact that service and post-service medical records are negative for the disorder for many years after his separation from military service is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the decision is needed, all reasonable steps to obtain this missing information must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

4.  After completion of the requested action, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


